Judgment, Supreme Court, New York County (Roger S. Hayes, J), rendered March 6, 2009, convicting defendant, after a jury trial, of identity theft in the first degree and 10 counts of criminal possession of a forged instrument in the second degree, and sentencing him to concurrent terms of 2 to 6 years on each count, unanimously affirmed.
As defendant concedes, he did not preserve for appellate review his contention that the trial evidence was insufficient to establish that he assumed the identity of another and thereby committed or attempted to commit a D felony or higher level crime (Penal Law § 190.80 [3]), and we decline to review it in the interest of justice.
The court properly exercised its discretion in admitting evidence of uncharged crimes involving some of the same forged credit cards to establish that defendant possessed the cards with intent to defraud and to demonstrate the absence of mistaken or transitory possession. This evidence was very probative of material issues, and its probative value outweighed its potential for prejudice, which the court minimized by way of proper limiting instructions. Concur — Saxe, J.P., Friedman, Freedman and Richter, JJ.